In his motion for rehearing appellant again urges objection to argument of state's counsel. The bill of exception taken thereto sets out objection to two other parts of the argument, each of the three objections relating to different parts of said argument. We do not think the objection to any of them well taken. A jury does not have to accept any explanation of incriminating facts which rests wholly upon the testimony of the accused, such as for instance that the tail and head lights of a stolen car were not broken by him or his associate; or that a burglary case which he admitted had been made against him, was a mistake, etc. Nor was reference to appellant and his associate in the argument as automobile thieves, — working together, — a statement based on an inference unsupported. In appellant's confession, which was in evidence, he admitted that he and his associate at three o'clock in the morning started out to steal chickens, but not finding any, "We decided to get a car and strip it of tires." The facts fully justified the argument made.
We have examined each of appellant's other contentions and are of opinion that all of them were discussed and properly decided in the original opinion herein.
Finding no error in the record, the motion for rehearing is overruled.
Overruled. *Page 614